DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 07/21/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The applicants have submitted that JP PUB NO. 2012/56655 was cited in a Japanese Notice of Reasons for Refusal dated August 6, 2019 and was filed in the July 21, 2021, however the document has not been submitted for review by the applicant. 

Response to Arguments
Applicant’s arguments, see 112 Rejection, filed 11/21/2022, with respect to claims 1-8 have been fully considered and are persuasive.  The 112 Rejections of claims 1-8 has been withdrawn. 
The Office has considered the applicants arguments with regard to the IDS dated 07/21/2021, however the arguments are unpersuasive for the reasons given above. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Dudda et al. (US 2015/0365872 A1) which claims priority to provisional application 61/754,322 and is fully supported.
Regarding claims 1 and 5, the disclosure of Dudda teaches:
a radio terminal (fig.10 Terminal), comprising:
a memory storing instructions (fig.10 Memory 1007); and
at least one processor configured to process the instructions to (fig.10 Processor 1005):
perform Dual Connectivity (par.[0019] describes Dual Connectivity (DC) wherein the UE may simultaneously transmit and receive to at least two different network points) using a first cell operated by a first radio station (fig.3 teaches an anchor eNB 304a( and a second cell operated by a second radio station (fig.3 depicts a small cell 304b with its own base station),
perform radio resource control on the first cell and the second cell for performing the Dual Connectivity (fig.3 depicts the UE being in RRC_CONNECTED on first and second base stations. The term RRC in a general sense refers to connection setup, mobility, etc. as described in 3GPP 36.331 also see figs.8-9 wherein UE is configured to RRC with first and second base stations), and
transmit (fig.8 depicts the UE 802 transmitting), to the first radio station (fig.8 element 804 Source eNB), an information (fig.8 which depicts an RLF warning) including a request for releasing the second cell, a request for configuring a cell, different from the second cell for the Dual Connectivity, or both the requests (fig.8 element 894 depicts a UE in DC communicating with the Assisting eNB and RLF is detected. The UE then transmits 7. RLF warning to the Source eNB. Par.[0106] recites, in part, “With the embodiments the UE is able to inform the involved eNBs with the help of a new RRC RLF warning message about the RLF of one of the links, and the eNBs are able to quickly react upon this information by stopping the RRC diversity connection and/or handing over the UE completely to one of the involved eNBs.”. That is, the RLF warning can result in the UE being released or the UE may be handed over (e.g. a connection reconfiguration to another of the secondary base stations. Furthermore, the disclosure teaches that the RLF warning is an RRC message, par. [0104]), in a case where the at least one processor detects a problem in a radio link in the second cell between the second radio station and the radio terminal during the Dual Connectivity (fig.8 element 894 which depicts the secondary base station 808 and UE detecting RLF with one another).  
Regarding claims 2, 4, 6, and 8, the disclosure of Dudda teaches:
wherein the problem includes at least one of radio link failure (RLF) on the second cell, call disconnection, a loss of synchronization, received quality degradation, and throughput degradation (par.[0022] describes RLF on one or both links).
Regarding claims 3 and 7, the disclosure of Dudda teaches:
a first radio station (fig.3 discloses the macro cell, fig.8 describes the source eNB), comprising:
a memory storing instructions (fig.3 implicit); and
at least one processor configured to process instructions to (fig.3 implicit):
communicate with a radio terminal (fig.3 radio terminal) configured to perform Dual Connectivity (fig.3 depicts dual connectivity) using a first cell operated by the first radio station (fig.3 macro cell) and a second cell operated by a second radio station (fig.3 small cell); and
receive, from the radio terminal (fig.8 depicts the radio terminal transmitting to the source eNB), an information (fig.8 wherein the UE transmits the RLF warning) including a request for releasing the second cell, a request for configuring a cell, different from the second cell, for the Dual Connectivity, or both requests (fig.8 element 894 depicts a UE in DC communicating with the Assisting eNB and RLF is detected. The UE then transmits 7. RLF warning to the Source eNB. Par.[0106] recites, in part, “With the embodiments the UE is able to inform the involved eNBs with the help of a new RRC RLF warning message about the RLF of one of the links, and the eNBs are able to quickly react upon this information by stopping the RRC diversity connection and/or handing over the UE completely to one of the involved eNBs.”. That is, the RLF warning can result in the UE being released or the UE may be handed over (e.g. a connection reconfiguration to another of the secondary base stations. Furthermore, the disclosure teaches that the RLF warning is an RRC message, par. [0104]), wherein in a case where the at least one processor receives the information, the at least one processor detects a problem in a radio in the second cell between the second radio station and the radio terminal during the Dual Connectivity (fig.8 element 894 which depicts the secondary base station 808 and UE detecting RLF with one another). 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Lin et al. (US 2012/0281548 A1).
Regarding claims 1 and 5, the disclosure of Lin teaches:
a radio terminal (fig.2 a UE 203), comprising:
a memory storing instructions (fig.2 implicit); and
at least one processor configured to process the instructions to (fig.2 implicit):
perform Dual Connectivity (fig2 describes a UE in communications with a first eNB and component carriers, and second eNB and component carriers) using a first cell operated by a first radio station (fig.2 depicts a first eNB and first cell) and a second cell operated by a second radio station (fig.2 depicts a second base station and second cell),
perform radio resource control on the first cell and the second cell for performing the Dual Connectivity (par.[0008] describes a UE performing RRC for dual connections with primary and secondary cell), and
transmit (fig.9 element 904 discloses informing the eNB of SCELL RLF), to the first radio station (fig.9 the aforecited eNB), an information (fig.9 which describes the SCELL RLF report (e.g. VARRLF-REPORT) which is transmitted to the base station) including a request for releasing the second cell, a request for configuring a cell, different from the second cell for the Dual Connectivity, or both the requests (fig.9 element 904 and par.[0041] which recites, in part, “The notification may include the detected problem such as an SCELL RLF has occurred, the deactivation of an SCELL or a group of SCELLs, and the availability of recorded problem event information for later gathering by the network. The UE may also directly report to eNB the SCELL RLF report. The notification may be implemented by a MAC layer control element (CE), an RRC message on PUSCH, or a PHY layer indication by PUCCH. In addition, the UE may inform eNB the detected SCELL RLF problem by keep sending a specific CQI value on that SCELL through PCELL PUCCH until the problematic RLF SCELL is deactivated/de-configured.”), in a case where the at least one processor detects a problem in a radio link in the second cell between the second radio station and the radio terminal during the Dual Connectivity (fig.9 par.[0104] which teaches the detection of SCELL RLF).

Regarding claims 2, 4, 6, and 8, the disclosure of Lin teaches:
wherein the problem includes at least one of radio link failure (RLF) on the second cell, call disconnection, a loss of synchronization, received quality degradation, and throughput degradation (fig.6 teaches the detection of RLF).

Regarding claims 3 and 7, the disclosure of Lin teaches:
a first radio station (fig.2 discloses a primary cell), comprising:
a memory storing instructions (fig.2 implicit); and
at least one processor configured to process instructions to (fig.2 implicit):
communicate with a radio terminal (fig.2 radio terminal) configured to perform Dual Connectivity (fig.2 depicts dual connectivity) using a first cell operated by the first radio station (fig.2 primary cell) and a second cell operated by a second radio station (fig.2 secondary cell); and
receive, from the radio terminal (fig.10 element 1001), an information (fig.10 wherein the UE transmits the RLF Report) including a request for releasing the second cell, a request for configuring a cell, different from the second cell, for the Dual Connectivity, or both requests (fig.9 element 904 and par.[0041] which recites, in part, “The notification may include the detected problem such as an SCELL RLF has occurred, the deactivation of an SCELL or a group of SCELLs, and the availability of recorded problem event information for later gathering by the network. The UE may also directly report to eNB the SCELL RLF report. The notification may be implemented by a MAC layer control element (CE), an RRC message on PUSCH, or a PHY layer indication by PUCCH. In addition, the UE may inform eNB the detected SCELL RLF problem by keep sending a specific CQI value on that SCELL through PCELL PUCCH until the problematic RLF SCELL is deactivated/de-configured.” Par.[0042]), wherein in a case where the at least one processor receives the information, the at least one processor detects a problem in a radio in the second cell between the second radio station and the radio terminal during the Dual Connectivity (fig.10 element 1001 par.[0042] which recites, in part, “FIG. 10 illustrates possible eNB actions upon receiving SCELL RLF indication and/or RFL report. In option 1001, the eNB receives an SCELL RLF indication from a UE.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (WO 2013/091161 A1) “A Method and Apparatus for Mobility Robustness Optimization” see e.g. Fig.2a
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411